                              1 Munger Tolles & Olson, LLP
                                Cary B. Lerman
                              2 California Bar No. 54937
                                (admitted pro hac vice)
                              3   cary.lerman@mto.com
                                350 South Grand Avenue, 50 Floor
                              4 Los Angeles, California 90071
                                Telephone:     (213) 683-9163
                              5
                                Munger Tolles & Olson, LLP
                              6 Jacob Max Rosen
                                California Bar No. 310789
                              7   max.rosen@mto.com
                                (admitted pro hac vice)
                              8 560 Mission Street, 27th Floor
                                San Francisco, California 94105
                              9 Telephone:     (415) 512-4094

                         10 McCormick, Barstow, Sheppard,
                            Wayte & Carruth LLP
                         11 Wade M. Hansard
                            Nevada Bar No. 8104
                         12   wade.hansard@mccormickbarstow.com
                            Jonathan W. Carlson
                         13 Nevada Bar No. 10536
                              jonathan.carlson@mccormickbarstow.com
                         14 Tayler D. Martinez
                            Nevada Bar No. 14921
                         15   tayler.martinez@mccormickbarstow.com
                            8337 West Sunset Road, Suite 350
                         16 Las Vegas, Nevada 89113
                            Telephone:     (702) 949-1100
                         17 Facsimile:     (702) 949-1101

                         18 Attorneys for GEICO CASUALTY COMPANY
                         19                                 UNITED STATES DISTRICT COURT

                         20                                        DISTRICT OF NEVADA

                         21 KELSY ARLITZ, individually; GARY                    Case No. 2:19-cv-00743-RFB-DJA
                            ARLITZ, as general guardian of ward KELSY
                         22 ARLITZ; KARIE ARLITZ, as general                    STIPULATION AND ORDER TO
                            guardian of ward KELSY ARLITZ,                      EXTEND THE BRIEFING SCHEDULE
                         23                                                     FOR REPLIES TO RESPONSIVE
                                           Plaintiffs,                          BRIEFING TO PLAINTIFFS AND
                         24                                                     DEFENDANT’S RESPECTIVE MOTIONS
                                   v.                                           FOR SUMMARY JUDGMENT (SECOND
                         25                                                     REQUEST)
                            GEICO CASUALTY COMPANY; DOES 1
                         26 through 100 and ROE CORPORATIONS 1
                            through 100, inclusive,
                         27
                                           Defendants.
                         28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &                                                                               Case No. 2:19-cv-00743-RFB-DJA
   CARRUTH LLP                    STIPULATION AND ORDER TO EXTEND THE BRIEFING SCHEDULE FOR REPLIES TO RESPONSIVE BRIEFING TO
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113              PLAINTIFFS AND DEFENDANT’S RESPECTIVE MOTIONS FOR SUMMARY JUDGMENT (SECOND REQUEST)
                              1         IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs KELSY

                              2 ARLITZ, individually; GARY ARLITZ, as general guardian of ward KELSY ARLITZ, and KARIE

                              3 ARLITZ, as general guardian of ward KELSY ARLITZ, through their counsel of record, PRINCE

                              4 LAW GROUP, and Defendant GEICO CASUALTY COMPANY, through its counsel of record,

                              5 McCORMICK, BARSTOW, SHEPPARD, WAYTE & CARRUTH LLP, that the deadline for

                              6 Plaintiffs to file their Reply to Response to Defendant GEICO Casualty Company’s Motion for

                              7 Summary Judgment (ECF No. 111) and for Defendant to file its Reply to Response to Plaintiffs’

                              8 Motion for Summary Judgment (ECF No. 116) shall be extended from Wednesday, June 9, 2021 to

                              9 Wednesday, June 16, 2021. The parties’ respective Motions were filed on April 14, 2021.

                         10             This is the second request for extension of time to file the replies to responsive briefing to

                         11 the parties’ respective Motions for Summary Judgment. This Court approved an extension of time

                         12 of one week for the parties to file responsive briefing to the parties’ respective Motions for Summary

                         13 Judgment (ECF No. 128) and the parties seek to extend the reply deadline by a commensurate

                         14 amount of time to maintain the spacing between responsive briefing and replies thereto. In addition,

                         15 Plaintiffs’ undersigned counsel was recently ordered to appear for oral argument before the Nevada

                         16 Supreme Court in the matter of Capriati Construction Corp., Inc. v. Yahyavi, NVSC Case No.

                         17 80107, on June 10, 2021. An additional extension of time to file replies will accommodate

                         18 Plaintiffs’ counsel given their extensive preparation in advance of the June 10, 2021 oral argument.
                         19 The parties note that they appreciate the Court’s accommodations thus far.

                         20             Accordingly, the parties respectfully request this Court to approve the foregoing stipulation.

                         21 Their requested extension of time is not made in bad faith or to unnecessarily delay these

                         22 proceedings.

                         23 Dated: May 26, 2021                                             PRINCE LAW GROUP

                         24

                         25                                                  By:                 /s/ Kevin T. Strong
                                                                                              Dennis M. Prince
                         26                                                                 Nevada Bar No. 5092
                                                                                               Kevin T. Strong
                         27
                                                                                            Nevada Bar No. 12107
                         28                                                                 Attorneys for Plaintiffs
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &                                                                2                   Case No. 2:19-cv-00743-RFB-DJA
   CARRUTH LLP                    STIPULATION AND ORDER TO EXTEND THE BRIEFING SCHEDULE FOR REPLIES TO RESPONSIVE BRIEFING TO
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113              PLAINTIFFS AND DEFENDANT’S RESPECTIVE MOTIONS FOR SUMMARY JUDGMENT (SECOND REQUEST)
                              1                                                                  Arlitz, et al. v. GEICO Cas. Co.
                                                                                              Case No. 2:19-cv-00743-RFB-DJA
                              2
                                  Dated: May 26, 2021                            McCORMICK, BARSTOW, SHEPPARD,
                              3
                                                                                     WAYTE & CARRUTH LLP
                              4

                              5                                            By:               /s/ Jonathan W. Carlson
                              6                                                              Wade M. Hansard
                                                                                           Nevada Bar No. 8104
                              7                                                            Jonathan W. Carlson
                                                                                          Nevada Bar No. 10536
                              8                                                             Tayler D. Martinez
                              9                                                           Nevada Bar No. 14921
                                                                                          Attorneys for Defendant
                         10
                                                                            ORDER
                         11
                                              IT IS SO ORDERED.
                         12
                                  Dated: May ___,
                                             28 2021
                         13

                         14

                         15                                                          UNITED STATES DISTRICT JUDGE

                         16       7650922.1


                         17

                         18
                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &                                                              3                  Case No. 2:19-cv-00743-RFB-DJA
   CARRUTH LLP                     STIPULATION AND ORDER TO EXTEND THE BRIEFING SCHEDULE FOR REPLIES TO RESPONSIVE BRIEFING TO
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113               PLAINTIFFS AND DEFENDANT’S RESPECTIVE MOTIONS FOR SUMMARY JUDGMENT (SECOND REQUEST)
